DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 2, 2022, Applicant amended claim 1.
Applicant cancelled claims 13-19.
Applicant added new claims 20-24.
In the non-final rejection of February 9, 2022, Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Objection is maintained.
Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claims 13 and 14 under 35 U.S.C. 112(b). Applicant cancelled claims 13 and 14. Rejection is withdrawn.
Currently, claims 1 and 20-24 are under examination.

Specification
The abstract of the disclosure is objected to because:
In line 3, “flushing/hydration fluid” should be changed to “the flushing/hydration fluid”
In lines 7-8, “flushing/hydration fluid” should be changed to “the flushing/hydration fluid”
In line 8, “flushing/hydration fluid” should be changed to “the flushing/hydration fluid”

Claim Objections
Claims 22-24 are objected to because of the following informalities:  
	In regards to claim 22, line 2, “insertion” should be changed to “the insertion”.
	In regards to claim 23, line 1, “the constricting instruments” should be changed to “the feed line constricting instrument and the flush line constricting instrument”.
	In regards to claim 24, line 1, “the constricting instruments” should be changed to “the feed line constricting instrument and the flush line constricting instrument”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regards to claim 21, lines 1-3 recite: “wherein the infusion pump further includes a feed line constricting instrument for constricting the feed line tubing segment and a flush line constricting instrument for constricting the flush line tubing segment”; however, such is new matter not described in the Specification. The Specification (paragraph [0044]) only recites “In use, selective actuation of only one of two pinching instruments (41, 43, described above and illustrated in FIG. 5B) or rotating instruments (51, 53, described above and illustrated in FIG. 6B), which can make contact with pump tubing segments 211 and 213 within a window 242 portion of the connector portion 217, can selectively allow fluid flow through a selected feed line 11 or flush line 13 and restrict flow through the non-selected line.”, thus not disclosing that the feed line constricting instrument and the flush line constricting instrument are part of “the infusion pump”. Claims 22-24 are rejected by virtue of being dependent upon claim 21.
	In regards to claim 21, lines 7-10 recite: a window for allowing the feed line constricting instrument to contact “and prevent fluid flow through the feed line tubing segment”, and for allowing the flush line constricting instrument to contact “and prevent fluid flow through the flush line tubing segment”. The Specification (paragraph [0044]) instead recites “In use, selective actuation of only one of two pinching instruments (41, 43, described above and illustrated in FIG. 5B) or rotating instruments (51, 53, described above and illustrated in FIG. 6B), which can make contact with pump tubing segments 211 and 213 within a window 242 portion of the connector portion 217, can selectively allow fluid flow through a selected feed line 11 or flush line 13 and restrict flow through the non-selected line.”, thus not disclosing the feed line constricting instrument to “prevent fluid flow through the feed line tubing segment” and the flush line constricting instrument to “prevent fluid flow through the flush line tubing segment”. The Specification (paragraph [0044]) instead discloses to “restrict flow through the non-selected line”, which is understood that fluid flow is prevented through the feed line and the flush line. Claims 22-24 are rejected by virtue of being dependent upon claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 15 recites the limitation "the feed inlet passage".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 12 recites “a feed inlet port”. It is unclear whether the two terms refer to the same component or to different components. For the purposes of examination, the two terms are understood as the same component.
In regards to claim 1, line 16 recites the limitation "the flush inlet passage".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 13 recites “a flush inlet port”. It is unclear whether the two terms refer to the same component or to different components. For the purposes of examination, the two terms are understood as the same component.
In regards to claim 1, line 18 recites the limitation "the outlet passage".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 14 recites “an outlet port”. It is unclear whether the two terms refer to the same component or to different components. For the purposes of examination, the two terms are understood as the same component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournie et al (US 7,462,170).
	In regards to claim 1, Fournie et al teaches a feed and flush delivery device (Figures 1-10) for connecting an administration feeding set to a peristaltic infusion pump to allow switching between and enteral feeding fluid and a flushing or hydration fluid within a same closed system, the delivery device comprising: 
a feed line comprising tubing (third tubing 82) fluidly connected to the enteral feeding fluid 
a flush line comprising tubing (fourth tubing 84) fluidly connected to the flushing or hydration fluid
an end delivery line (second tubing 88) fluidly connected to both the feed line and the flush line 
a cassette (valve mechanism 14) for fluidly connecting the feed line and the flush line to the end delivery line, the cassette comprising:
a feed inlet port (labeled in Figure 3A below, at proximal end of inlet 30) for fluidly connecting the feed line to the cassette 
a flush inlet port (labeled in Figure 3A below, at proximal end of inlet 32) for fluidly connecting the flush line to the cassette 
an outlet port (labeled in Figure 1 below, at distal end of first tubing 86) for fluidly connecting the cassette to the end delivery line 
a feed line tubing segment (inlet 30) connected to the feed inlet passage (labeled as “feed inlet port” in Figure 3A below, at proximal end of inlet 30)
a flush line tubing segment (inlet 32) connected to the flush inlet passage (labeled as “flush inlet port” in Figure 3A below, at proximal end of inlet 32)
an end delivery line tubing segment (outlet 34 connected to first tubing 86) fluidly connected to each of the feed line tubing segment, the flush line tubing segment, and the outlet passage (labeled as “outlet port” in Figure 1 below, at distal end of first tubing 86)
Note: claim 1 is drawn to a feed and flush delivery device intended to be used with a peristaltic infusion pump including a motor for powering a rotatable shaft, the rotatable shaft having at least one rotor mounted thereto, the at least one rotor including a plurality of rollers circumferentially spaced about the shaft for making contact with the end delivery line tubing segment and creating peristaltic fluid flow through the cassette, wherein insertion of the cassette into the infusion pump engages the end delivery line tubing segment with the plurality of rollers, and wherein the delivery device in combination with the infusion pump allows for selective delivery of either the enteral feeding fluid or the flushing or hydration fluid through the end delivery line, and thus the peristaltic infusion pump is not a positively recited structure of the claimed feed and flush delivery device. Fournie et al teaches the claimed feed and flush delivery device of claim 1 which has the ability to be used with a peristaltic infusion pump, as claimed, wherein the cassette, of Fournie et al, is capable of being inserted into the infusion pump to engage the end delivery line tubing segment with the plurality of rollers of the infusion pump, as claimed.

    PNG
    media_image1.png
    561
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    586
    700
    media_image2.png
    Greyscale

	In regards to claim 20, Fournie et al teaches a cassette (Figures 1-10, valve mechanism 14) for reversibly connecting an administration feeding set to a peristaltic infusion pump to allow switching between an enteral feeding fluid and a flushing/hydration fluid, the cassette comprising: 
a feed inlet passage (labeled as “feed inlet port” in Figure 3A above, at proximal end of inlet 30) for fluidly connecting the feed line to the cassette 
a flush inlet passage (labeled as “flush inlet port” in Figure 3A above, at proximal end of inlet 32) for fluidly connecting the flush line to the cassette 
an outlet passage (labeled as “outlet port” in Figure 1 above, at distal end of first tubing 86) for fluidly connecting the cassette to the end delivery line 
a feed line tubing segment (inlet 30) fluidly connected to the feed inlet passage 
a flush line tubing segment (inlet 32) fluidly connected to the flush inlet passage 
an end delivery line tubing segment (outlet 34 connected to first tubing 86) fluidly connected to each of the feed line tubing segment, the flush line tubing segment, and the outlet passage
Note: claim 20 is drawn to a cassette intended to be used with an administration feeding set including a feed line comprising tubing fluidly connected to the enteral feeding fluid, a flush line comprising tubing fluidly connected to the flushing/hydration fluid, and an end delivery line fluidly connected via the cassette to both the feed line and the flush line, and thus the administration feeding set is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 20 which has the ability to be used with an administration feeding set, as claimed. And claim 20 is drawn to a cassette intended to be used with a peristaltic infusion pump including a motor for powering a rotatable shaft and a plurality of rollers circumferentially spaced about the shaft, wherein insertion of the cassette into the infusion pump engages the end delivery line tubing segment with the plurality of rollers, and thus the peristaltic infusion pump is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 20 which has the ability to be used with a peristaltic infusion pump, as claimed, wherein the cassette, of Fournie et al, is capable of being inserted into the infusion pump to engage the end delivery line tubing segment with the plurality of rollers of the infusion pump, as claimed.
	In regards to claim 21, Fournie et al teaches the cassette further comprising: a window (labeled in Figure 3A above). Note: claim 21 is drawn to a cassette intended to be used with a peristaltic infusion pump including a feed line constricting instrument for constricting the feed line tubing segment and a flush line constricting instrument for constricting the flush line tubing segment, wherein actuation of the feed line constricting instrument prevents fluid flow through the feed line and actuation of the flush line constricting instrument prevents fluid flow through the flush line, and the window for allowing the feed line constricting instrument to contact and prevent fluid flow through the feed line tubing segment, and for allowing the flush line constricting instrument to contact and prevent fluid flow through the flush line tubing segment, and thus the peristaltic infusion pump is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 21 which has the ability to be used with a peristaltic infusion pump, as claimed, wherein the window of the cassette, of Fournie et al, is capable of allowing the feed line constricting instrument to contact and prevent fluid flow through the feed line tubing segment and allowing the flush line constricting instrument to contact and prevent fluid flow through the flush line tubing segment.
	In regards to claim 22, Fournie et al teaches wherein the end delivery line tubing segment is seated within the cassette (Figure 1). Note: claim 22 is drawn to a cassette intended to be used with a peristaltic infusion pump including a plurality of rollers, such that insertion of the cassette into the infusion pump tensions the end delivery line tubing segment around the plurality of rollers, and thus the peristaltic infusion pump is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 22 which has the ability to be used with a peristaltic infusion pump, as claimed, wherein the cassette, of Fournie et al, is capable of being inserted into the infusion pump to tension the end delivery line tubing segment around the plurality of rollers of the infusion pump, as claimed.
	In regards to claim 23, Note: claim 23 is drawn to a cassette intended to be used with a peristaltic infusion pump including a feed line constricting instrument and a flush line constricting instrument, wherein the constricting instruments are pinching instruments, and thus the peristaltic infusion pump is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 23 which has the ability to be used with a peristaltic infusion pump, as claimed.
	In regards to claim 24, Note: claim 24 is drawn to a cassette intended to be used with a peristaltic infusion pump including a feed line constricting instrument and a flush line constricting instrument, wherein the constricting instruments are rotating instruments, and thus the peristaltic infusion pump is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 24 which has the ability to be used with a peristaltic infusion pump, as claimed.

Response to Arguments
Applicant's arguments filed June 2, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Applicants assert that none of Fournie's alleged "pump tubing segments", i.e. inlets 30, 32 and outlet 34, engage the rollers of the pump, as required in amended claim 1. Specifically, claim 1 is amended to recite a cassette, "wherein insertion of the cassette into the infusion pump engages the end delivery line tubing segment with the plurality of rollers." See, e.g., lines 19-22 of amended claim 1. Thus, the "end delivery line pump tubing segment" (218, see FIG. 7A of application) is required to engage the rollers. As noted in the last sentence of paragraph [0044] of the present application as originally filed, "Pump tubing segment 218 is seated within an inner curve 219 of the [cassette], the shape of which can substantially match the physical curvature of the pump rotor (not shown), such that insertion of the cassette 121 into [...] the infusion pump 100 (See FIG. 1) tensions segment 218 around the rotor." (emphasis added). See also, e.g., FIG. 7A, and paragraphs [0036] and [0043-0044]. In contrast, Fig. 2A of Fournie shows a valve mechanism 14 including alleged "pump tubing segments" i.e. inlets 30, 32 and outlet 34, loaded onto the pump 12 upstream from the pump rotor 26, such that Fournie's outlet 34 (the alleged "end delivery line tubing segment" 218) cannot and does not engage the plurality of rollers, as required in amended claim 1. Rather, Fournie teaches that tubing 86, located downstream from the valve mechanism 14, is tensioned around the pump rotor 26. See Fournie at FIG. 2A, and col. 4, lines 41-49. Nowhere does Fournie teach or disclose that outlet 34 of valve mechanism 14 engages the pump rollers, thus Applicants assert that Fournie does not anticipate claim 1 as amended. Claim 1 is also amended to recite a cassette comprising: (a) a feed inlet passage for fluidly connecting the feed line to the cassette; (b) a flush inlet passage for fluidly connecting the flush line to the cassette; (c) an outlet passage for fluidly connecting the cassette to the end delivery line; (d) a feed line tubing segment fluidly connected to the feed inlet passage; (e) a flush line tubing segment fluidly connected to the flush inlet passage; and (f) an end delivery line tubing segment fluidly connected to each of the feed line tubing segment, the flush line tubing segment, and the outlet passage. Applicants assert that Fournie does not teach or disclose the recited feed line tubing segment, flush line tubing segment, or the end delivery line tubing segment, such that Fournie does not anticipate claim 1 as amended. In summary, Applicants assert that the outlet 34 of Fournie's valve mechanism 14 does engage the pump rollers 26 as required by claim 1, and also that Fournie does not teach or disclose a cassette including a feed line tubing segment, flush line tubing segment, or end delivery line tubing segment, as recited in amended claim 1. Applicants therefore assert that claim 1 as amended is not anticipated by Fournie, and respectfully request that the rejection of claim 1 under 35 USC §102(a)(1) be withdrawn, and that claim 1 as amended herein be reconsidered and duly allowed (Remarks, pages 11-12). Examiner disagrees. First, Fournie et al teaches a feed and flush delivery device (Figures 1-10) comprising: a cassette (valve mechanism 14) comprising an end delivery line tubing segment (outlet 34 connected to first tubing 86). Note: claim 1 is drawn to a feed and flush delivery device intended to be used with a peristaltic infusion pump including a motor for powering a rotatable shaft, the rotatable shaft having at least one rotor mounted thereto, the at least one rotor including a plurality of rollers circumferentially spaced about the shaft for making contact with the end delivery line tubing segment and creating peristaltic fluid flow through the cassette, wherein insertion of the cassette into the infusion pump engages the end delivery line tubing segment with the plurality of rollers, and thus the peristaltic infusion pump is not a positively recited structure of the claimed feed and flush delivery device. Fournie et al teaches the claimed feed and flush delivery device of claim 1 which has the ability to be used with a peristaltic infusion pump, as claimed, wherein the cassette, of Fournie et al, is capable of being inserted into the infusion pump to engage the end delivery line tubing segment with the plurality of rollers of the infusion pump, as claimed. Second, Fournie et al teaches the cassette (valve mechanism 14) comprising: a feed line tubing segment (inlet 30), a flush line tubing segment (inlet 32), and an end delivery line tubing segment (outlet 34 connected to first tubing 86).
	In regards to claim 20, Applicant argued: Applicants assert that the prior art does not teach or disclose a feed line tubing segment, flush line tubing segment, or end delivery line tubing segment as recited in independent claim 20. In addition, Applicants assert that new claims 20-24 are not anticipated or made obvious by the cited prior art, because the cited prior art does not teach or disclose a cassette including an end delivery line pump tubing segment which engages the pump rollers. As such, Applicants respectfully request that claims 20-24 be considered and duly allowed (Remarks, page 13). Examiner disagrees. First, Fournie et al teaches a cassette (valve mechanism 14) comprising: a feed line tubing segment (inlet 30), a flush line tubing segment (inlet 32), and an end delivery line tubing segment (outlet 34 connected to first tubing 86). Second, Note: claim 20 is drawn to a cassette intended to be used with a peristaltic infusion pump including a motor for powering a rotatable shaft and a plurality of rollers circumferentially spaced about the shaft, wherein insertion of the cassette into the infusion pump engages the end delivery line tubing segment with the plurality of rollers, and thus the peristaltic infusion pump is not a positively recited structure of the claimed cassette. Fournie et al teaches the claimed cassette of claim 20 which has the ability to be used with a peristaltic infusion pump, as claimed, wherein the cassette, of Fournie et al, is capable of being inserted into the infusion pump to engage the end delivery line tubing segment with the plurality of rollers of the infusion pump, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783